Citation Nr: 0614173	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-07 887	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate initial 10 percent disability ratings 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for tinnitus 
and assigned a 10 percent disability rating thereto.  The 
Board, in a September 2004 decision, denied entitlement to 
separate initial 10 percent evaluations for each ear for 
bilateral tinnitus.  The veteran appealed that decision to 
the United Stated Court of Appeals for Veterans Claims, which 
vacated the September 2004 Board decision and Remanded the 
matter to the Board by a Court Order issued in June 2005.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1957 to July 1959.

2.  On April 28, 2006 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Togus, 
Maine, that the veteran died in December 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


